DETAILED ACTION
Status of Application
Receipt of the response to the restriction/election requirement and applicant arguments/remarks, filed on 09/07/2022, is acknowledged.  
Applicant has elected without traverse the invention of Group I, claims 1-8, drawn to oral formulations comprising a phosphodiesterase-5 inhibitor and an active agent reducing a side effect associated with phosphodiesterase-5 inhibitor.  Applicant has further selected oral formulations comprising: (i) tadalafil as a phosphodiesterase-5 inhibitor; and (ii) naproxen sodium in an immediate or extended release form as an analgesic;  and (iii) esomeprazole (as a proton pump inhibitor) enteric coated subunits/granules.  In claim 7 the applicant has elected the formulation (5).  
Claims 1-16 are pending in this application.  Claims 9-16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1-8 are currently under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application, filed March 3, 2021, claims benefit of provisional U.S. Application No. 62/985,096, filed March 4, 2020.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The lengthy specification (46 pages, exclusive of claims) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  MPEP 608.01.  The specification is objected to because of the following informalities:
The use of the trademarks/trade names has been noted in this application (e.g., Para. 0132-0153).  It should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks/trade names is permissible in patent applications, the proprietary nature of the trademarks/trade names should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  The use of language such as “the product X (a descriptive name) commonly known as Y (trademark)” is not permissible since such language does not bring out the fact that the latter is a trademark.  Language such as “the product X (a descriptive name) sold under the trademark Y” is permissible.  MPEP §608.01(v).  Appropriate correction is required.
The specification comprises typographic errors, e.g., “Propranolol” (e.g., Para. 0161, 0170) that need to be corrected to “propranolol”.  Appropriate correction is required

Information Disclosure Statement
The information disclosure statement (14 pages), filed on 12/13/2021, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 comprises acronyms “CGRP”.  The acronym should be given once in parenthesis after the first use of the full term, and then the acronym is used alone thereafter if needed.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 is unclear and indefinite, because the claim recites a broad limitation together with a narrow limitation (here as “specifically”) that falls within the broad limitation in the same claim.  Therefore, the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  MPEP § 2173.05(c).  Similar is applied to claim 5.  Clarification is required.  
Claim 7 recites the limitation “gastritis (heartburn)” that is unclear, because both cited terms carry different meaning.  To this point, it is noted that parenthetical expressions are not permissible, which do not contribute to clearness or exactness in stating applicant’s invention (Ex parte Cahill, 1893 C. D., 78; 63 O. G., 2125).  In the present case, this claim contains parentheses, which raises the question as to which term is required by the claim, because the subject matter in the parentheses is not identical in scope.  Clarification is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2015/0098992 (hereinafter referred to as Kim), in view of Dill, US 2016/0074397.
Kim teaches pharmaceutical composite formulations suitable for oral administration and comprising at least two active agents/drugs, e.g., tadalafil as the anti-impotence agent (i.e., a phosphodiesterase-5 inhibitor); naproxen as the analgesic and/or anti-inflammatory agent; and esomeprazole (i.e., a proton pump inhibitor) as the antiulcer agent, or pharmaceutically acceptable salts thereof (Abstract; Para. 0024, 0131-0132, 0044 as applied to claims 1, 2).  
Kim teaches that the pharmaceutically active agents/drugs can be separated from one another, e.g., prepared as compressed mini-tablets, and also teaches that said composite formulations can be in form of capsule comprising said mini-tablets (Para. 0024, 0028, as applied to claims 1, 5, 6).
Kim teaches that active agents/drugs in said composited formulation can be in immediate/sustained or immediate/enteric release form (Para. 0057, 0060 as applied to claim 3), and also teaches the use of enteric coatings for providing desired drug release profile, e.g., drug sustained release (Para. 0058-0060 as applied to claim 4).  
Kim does not specifically teach the use of naproxen sodium (claims 1-8).
Dill teaches pharmaceutical compositions suitable for oral administration that may include: (i) tadalafil (i.e., a phosphodiesterase-5 inhibitor), in combination with (ii) naproxen sodium (i.e., analgesic agent); wherein said active agents can be individually formulated for immediate and/or controlled release, and wherein said compositions can be in a form of tablets or capsules (Para. Abstract; Para. 0008-0014, 0019, 0025-0030).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include tablets/compositions comprising tadalafil and naproxen sodium as taught by Dill into the composite formulations as taught by Kim.  One would do so with expectation of beneficial results, because Dill teaches that said approach allow inhibiting the smooth muscles of the urinary bladder and can be used for controlling/reducing a frequency of urination.
Regarding the limitation “for the treatment of ...” (claim 7), it is noted that recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention/product and the prior art product in order to patentably distinguish the claimed invention/product from the prior art product.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  MPEP § 2114.
Regarding claims 8 that discloses a kit comprising a claimed formulation, it is noted that this claim does not have a patentable weight, because it does not include/define a clear functional relationship between said kit and associated product (i.e., a combination oral formulation) that distinguishes claimed product from otherwise identical prior art product.  MPEP 2111.05 and 2173.05(g). 
Applicant is advised to clarify the claim language as well as a structure of the claimed composition and clearly point out the patentable novelty, which the applicant thinks the claims present in view of the state of the art disclosed by the references cited, to place the application in condition for allowance.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jain et al., US 2015/0079170 – teaches bilayer tablets that may include a combination of active ingredients, e.g., tadalafil, naproxen, esomeprazole or salts thereof as active agents, and wherein the active ingredient present in one or both layers of the dosage form may be present in an immediate release, delayed release, sustained release, extended release, controlled release or modified release form (Claims 31, 32; Para. 0032, 0033).

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615